Citation Nr: 1720973	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension prior to June 27, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for nonservice-connected pension.

The Veteran requested a hearing when he submitted his substantive appeal in May 2010.  In a February 2012 letter, the Veteran was notified that he was scheduled for a Travel Board hearing at the RO in March 2012.  The Veteran did not appear for the hearing and he has not requested that the hearing be rescheduled.  Given the foregoing, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2016).

The Board remanded the issue of entitlement to nonservice-connected pension in February 2015 for additional development.  At the time, it appears the Veteran's record was comprised of a paper claims file.  Since then, the paper claims file has been converted to an electronic record, specifically electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  Review of Virtual VA indicates that the RO issued a rating decision in March 2013 that granted entitlement to nonservice-connected pension effective June 27, 2012.  Given that action, the issue has been recharacterized as reflected on the title page.  


FINDING OF FACT

The Veteran was incarcerated from July 22, 1994, until his release on parole on May 18, 2012.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension benefits have been met as of May 18, 2012.  38 U.S.C.A. §§ 1505(a), 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.666 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters dated November 2007 and September 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including records from the facility in which he was incarcerated.  See October 2008 letter.  The Board notes that when specifically asked whether he wanted the RO to obtain additional records other than those he submitted, the Veteran did not respond.  See December 2008 letter.  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, an updated VA Form 21-527 was obtained.  While        the Board acknowledges that the requested VA examination was not scheduled, there is no prejudice to the Veteran in proceeding given that the Board is granting entitlement to nonservice-connected pension for the period of time prior to June 27, 2012 when the Veteran was not incarcerated.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Nonservice-Connected Pension

Improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from a nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A.      § 1521(a).  Basic entitlement exists in relevant part, if the Veteran served in the active military, naval or air service for 90 days or more during a period of war; and meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23; and is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to the Veteran's own willful misconduct.  See 38 C.F.R. § 3.3(a)(3).  

As noted in the Introduction, the RO issued a rating decision in March 2013 that granted entitlement to nonservice-connected pension effective June 27, 2012.  The RO cited medical treatment reports that showed the Veteran had disabilities due to degenerative joint disease of the bilateral shoulders, hips and knees, chronic neck pain, and neuropathy; records showing he had a fracture and degenerative disc disease of the lumbosacral spine; and a record in which a nurse practitioner had reported that due to those disabilities, the Veteran was permanently physically unable to work.  Entitlement to nonservice-connected pension was made effective June 27, 2012, the date the RO cited as having received a new claim for benefits; however, the Veteran's claim for entitlement to nonservice-connected pension was pending prior to June 27, 2012.  

Given the circumstances of the Veteran's service and the determination made by   the RO in the March 2013 rating decision that he was permanently and totally disabled, the question to be resolved in this case is whether prior to June 27, 2012, the Veteran met the net worth requirements under 38 C.F.R. § 3.274 and did not have an annual income in excess of the applicable MAPR specified in 38 C.F.R.       § 3.23.  The Board resolves reasonable doubt in the Veteran's favor by finding     that entitlement to nonservice-connected pension is warranted as of May 18, 2012, the date on which he was paroled, as determined in a VA and Social Security Administration (SSA) State Prisoner Computer Match.  

The VA and SSA State Prisoner Computer Match indicates that the Veteran         had been incarcerated on July 22, 1994 for attempted murder. Therefore, he was incarcerated at the time he filed the claim for nonservice-connected pension that is the subject of this appeal.  VA regulations stipulate that no pension shall be paid to or for an individual who has been imprisoned in a penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after imprisonment.  See 38 U.S.C.A. § 1515 (a); see also 38 C.F.R. § 3.666.  

Given the foregoing, the claim for nonservice-connected pension benefits must be denied prior to the Veteran's May 18, 2012 parole date because VA's laws and regulations are clear in barring payment of nonservice-connected pension benefits sixty-one days after a conviction and incarceration, and at the time this appellant filed this claim, he had already been incarcerated for years following his conviction.  See 38 U.S.C.A. § 1515 (a); 38 C.F.R. § 3.666.


ORDER

Basic eligibility for nonservice-connected pension is granted as of May 18, 2012, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


